Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 17, 2021

The Court of Appeals hereby passes the following order:

A21A1585. DAVE v. THE STATE.

      Following a hearing, the trial court terminated Treshia Vernetta Dave’s
participation in a mental health court program and entered a judgment of conviction
and sentence that previously had been held in abeyance pending her successful
completion of the program. See generally OCGA § 15-1-16 (pertaining to mental
health courts). Dave appeals, asserting among other things that the termination
proceeding was conducted in violation of certain of her rights under the Sixth and
Fourteenth Amendments of the United States Constitution and under Article I,
Section I, Paragraph XII of the Georgia Constitution.


      Dave’s arguments regarding the scope of her constitutional rights in a
termination proceeding in an accountability court, such as the mental health court,
present issues of first impression. Because the Supreme Court of Georgia has
exclusive appellate jurisdiction over novel constitutional questions, see Ga. Const.
of 1983, Art. VI, Sec. VI, Par. II (1), it appears that jurisdiction over this appeal may
lie in the Supreme Court. As the Supreme Court has the ultimate responsibility for
determining appellate jurisdiction, see Saxton v. Coastal Dialysis & Med. Clinic, 267
Ga. 177, 178 (476 SE2d 587) (1996), this appeal is hereby TRANSFERRED to the
Supreme Court.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/17/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.